DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7, Group I, in the reply filed on July 7, 2021, is acknowledged.  The traversal is on the ground(s) that the Office has overlooked additional special technical features is unpersuasive.  This is not found persuasive because Applicant fails to identify which special technical features have been omitted by Examiner, and because no feature appears to be omitted upon further review.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (WO2016143942) in view of "Purging a Desktop Epson Printer with Sponge Filled Cartridges", Retrieved from Internet: https://www.inksupply.com/purging.cfm, 2017, 7 pages (hereinafter “Purging”).
Regarding claim 1, Jeon teaches a three dimensional printing system, the system comprising: a printhead; and 
a collection tray comprising a reservoir ([36], [51]-[60]; FIGS. 1-6), 
the tray located in a print bed of the three dimensional printing system such that liquid purged from the printhead is deposited in the reservoir ([36], [51]-[60], i.e., collection tray),
wherein prior to the system purging liquid from the printhead, the system confirms that the tray is in place using a sensor ([68] teaches using a detection sensor that sends a signal to the control unit when the case 31 is removed, and is therefore capable of determining whether an object, such as a sensor, is in place).  
Jeon does not expressly teach the limitation wherein the tray is removable. However, Purging teaches a replacement maintenance tank or replacement maintenance waste ink tank (page 6). A tray may be a tank by another name. The references as combined are analogous in the field of purging color inks. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to expressly include a replaceable ink tank in order to accommodate for the amount of ink required to be drained (Purging, page 6, paragraph 3 after “Overview” heading).
Regarding claim 2, Jeon does not expressly teach wherein the tray further comprises absorbent material in the reservoir. However, Purging teaches wherein the tray further comprises absorbent material in the reservoir (absorbent filler in replacement maintenance tank, page 6). The references as combined are analogous in the field of purging color inks. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to expressly include a replaceable ink tank with an absorbent filler in order to accommodate for the amount of ink required to be drained (Purging, page 6).
Regarding claim 3, in view of Jeon’s teaching of an ejecting printhead in close proximity to the collection tray (34) as well as Purging’s teaching of an absorbent material as well as wherein when the absorbing material is position within the collection tray, it would have been obvious to one of ordinary skill in the art that the moving parts of a printhead ejector and its intended purging receptacle would have been in close proximity to one another – including and around one centimeter. Applicant’s limitation is a design choice that one of ordinary skill in the art would appreciate as commonly practiced in view of the printhead and other moving parts tracking between the printhead ejection site and deposition site. 
Regarding claim 4, Jeon does not expressly teach wherein the absorbing material increases containment by the tray of liquid purged from the printhead.  However, Purging teaches wherein the tray further comprises absorbent material in the reservoir (absorbent filler in replacement maintenance tank, page 6). The references as combined are analogous in the field of purging color inks. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to expressly include a replaceable ink tank with an absorbent filler in order to accommodate for the amount of ink required to be drained (Purging, page 6).
Regarding claim 6, Jeon teaches wherein the liquid is shipping liquid (liquid state fluids of 3D printing apparatuses, [6]).  
Regarding claim 7, Jeon teaches further comprising an adaptor, the adaptor connecting the tray to the print bed of the system (e.g., ink discharge hole 342, [52]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (WO2016143942) in view of Purging as applied to claim 1 above, and in further view of El-Siblani et al (US 2017/0100899). 
Regarding claim 5, notwithstanding that other sensors are taught by the references, the references as combined do not expressly teach wherein the sensor is a pressure sensor. However, El-Siblani teaches wherein the sensor is a pressure sensor, the pressure sensor detecting obstruction of an airflow path by the tray ([0093]). The references as combined are analogous in the field of making three-dimensional objects from multiple materials. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to expressly include a pressure sensor in order to ensure monitor airflow as desired by El-Siblani ([0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connor shows several examples of sensors, print heads, and print head fluid (US 2013/0010036). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Evan Hulting/
Examiner
Art Unit 1745

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 29, 2021